Garnett, J. Martin v. Hochstadter, 27 Ill. App. 166, decides that on appeal from a judgment of a justice of the peace to the Circuit Court, the defendant is not required to tile an affidavit of merits until the cause is reached for trial. The ruling was affirmed in World’s Soap Mfg. Co. v. Woltz, 27 Ill. App. 202, and again in Jensen v. Fricke, 35 Ill. App. 23. Ho reason is perceived for withdrawing what has been heretofore said on the point. The statute makes no distinction, in this respect, between an appeal perfected by entering into bond before the clerk of the Circuit or Superior Court and one where the bond is approved by a justice. The judgment in this case, and the order denying the motion to set it aside, conflict with Martin v. Hochstadter, and are therefore reversed and the cause remanded. Reversed and remanded.